By the Court,

Sutherland, J.
The only question is, whether the Plaintiff is entitled to recover, on a note for $200, payable on demand, at a specified place, without showing a demand before suit, at that place.
This precise question has not been decided in this State; but it was held in the case of Reeve, et. al, vs. Peck, 6 Mich. 240, that a note payable at a particular place, need not, before suit, be presented there for payment.
Whether the same rule will apply to this note will perhaps admit of some doubt, for there are American cases opposed to it. 17 Mass. 389; 3 N. H. 333; 13 Pet. 36; 10 Leigh, 512. I think, however, that to permit suit to be brought without previous can be reconciled with the contract, is more convenient, and better accords with the practice and sense of businessmen. It is also supported by respectable authorities — 3 Wend, 13; 21 Me. 98; 6 Ala. 701; 1 Gill & John, 176.
Judgment for Plaintiff.